Judgment of the Supreme Court, New York County (Leslie C. Snyder, J.), rendered September 9, 1988, which convicted defendant of criminal possession of a controlled substance in the second degree upon his plea of guilty and sentenced him to from six-years-to-life imprisonment, is unanimously affirmed.
At issue in this narcotics prosecution is the adequacy of the police affidavit made in support of the search warrant. We have examined it, and conclude that it satisfied all applicable requirements (People v Hanlon, 36 NY2d 549). Defendant was observed over a significant period of time and his conduct, as described in the challenged affidavit, "was more than merely equivocal and suspicious.” (People v Giammarino, 53 AD2d 871, affd 42 NY2d 1090.) Defendant’s reliance on cases involving confidential informers or anonymous phone calls (e.g., People v Wirchansky, 41 NY2d 130; People v Germano, 91 AD2d 1137) is misplaced. Here, the only basis claimed for the affiant’s knowledge is his own observations, a plainly reliable basis (United States v Ventresca, 380 US 102, 111). These observations provided probable cause to believe that defendant possessed drugs. Concur—Kupferman, J. P., Asch, Milonas, Wallach and Rubin, JJ.